Exhibit 10.39


Termination of Management Board Member’s Service Agreement


Between


Diebold Nixdorf AG, Heinz-Nixdorf-Ring 1, 33106 Paderborn, represented by the
supervisory board, in turn represented by its chairman, Dr. Alexander Dibelius


- hereinafter referred to as “Company” -


and


Mr. Eckard Heidloff, Thorenknick 55a, 33100 Paderborn


- the Company and Mr. Heidloff hereinafter jointly referred to as the “Parties”
and individually as a “Party”


The Supervisory Board of the Company has reached an agreement with Mr. Heidloff
as chairman of the Management Board (Vorstand) to terminate his appointment as
member of the Management Board and as chairman of the Management Board of the
Company effective March 31, 2017, as well as to terminate the service agreement
between the Company and Mr. Heidloff dated September 21, 2010 in the form of the
amendment dated August 16, 2016 (hereinafter “Anstellungsvertrag”), effective
March 31, 2017.


In this regard, the Parties have signed the agreement concerning the termination
of Mr. Heidloff’s membership in the Management Board attached to this agreement
as Annex 1.


With respect to the termination of the service agreement and the modalities of
the termination of Mr. Heidloff’s employment the Company and Mr. Heidloff agree
to the following:


§ 1
Termination of the employment agreement


The service agreement will be terminated by mutual consent effective March 31,
2017 (hereinafter “Termination Date”).


§ 2
Remuneration


Up to the Termination Date, Mr. Heidloff will receive the contractual monthly
fixed remuneration, as well as the other monthly fringe benefits.


§ 3
Variable Remuneration


For the business year 2016/2017, Mr. Heidloff receives the contractual
short-term variable remuneration (Management Bonus) which will be granted pro
rata temporis and based on a 100 % achievement of all relevant targets. The
Management Bonus (in the amount of EUR 350,000) shall be payable upon
Termination Date. The claim arises upon signing of this agreement and therefore
is heritable.




§ 4
Severance Payment/ Stock Options


Mr. Heidloff receives a severance payment in the amount of EUR 4,310,810 in
accordance with sec. 9 para 5 d) of the service agreement, payable on
Termination Date. The claim to the severance payment is heritable effective as
of the signing of this agreement.





--------------------------------------------------------------------------------






The stock options granted to Mr. Heidloff do not lapse because of his
withdrawal. In fact he can exercise the stock options allocated to him as
long-term variable remuneration in accordance to sec. 4 para 1 and para 5 of the
service agreement from the years 2013, 2014, 2015 and 2016 under the terms of
the Wincor Nixdorf Stock Option Plan (SOP) respectively in the years 2017, 2018,
2019 and 2020.The pro rata long-term variable remuneration for the business year
2016/2017 will be fulfilled by a lump sum severance payment of EUR 350,000
payable on the Termination Date and is arisen upon signing of this agreement and
therefore is heritable.


If employees of the Company receive an offer to convert their stock options, Mr.
Heidloff as well will receive such offer.


§ 5
Travel Expenses and Advance Payments
Up to the Termination Date of the service agreement, Mr. Heidloff’s travel
expenses are to be reimbursed and payed out by the Company after verification.


Any travel or other advance payments, if any, will be offset against other
payments to be made by the Company. To the extent this does not occur, Mr.
Heidloff has to pay back the advance payments. Corresponding repayment claims
shall become due immediately.


§ 6
Vacation
The Parties agree that all vacation entitlements of Mr. Heidloff has been
fulfilled on Termination Date.


§ 7
Company Pension Scheme
Mr. Heidloff’s existing entitlements to benefits under the company pension
scheme remain preserved, subject to the conditions of the Act to Improve
Occupational Pensions (Gesetz zur Verbesserung der betrieblichen
Altersversorgung, BetrAVG). The annual contribution to Mr. Heidloff’s pension
scheme for the business year 2016/2017 will be paid pro rata temporis amounting
to EUR 63,041. After the termination of his employment agreement, the Company
will provide Mr. Heidloff a written information about the balance of his pension
account in accordance with sec. 4a para. 1 BetrAVG.


The Company has entered into a “GENERATIONprivate”-contract with Canada Life in
favor of Mr. Heidloff (policy-no. 6168385K dated 31.12.2004).This contract has
been duly fulfilled by the Company by payment of the contributions during the
period from 2004 to 2009. As of October 01, 2024, Mr. Heidloff will be paid the
pension payments/ capital payments based on this contract. For this purpose, Mr.
Heidloff will directly get in contact with Canada Life. In case of Mr.
Heidloff’s death, the contractual authorized beneficiary will receive the
payments.


§ 8
Mandates, Functions, Offices


Mr. Heidloff shall resign from all mandates, functions and offices in companies
associated with the Company according to sec. 15 et seq. German Stock
Corporation Act (Aktiengesetz), as soon as possible, but in no event later than
three months after the Termination Date. The Company procures that the
termination of those mandates, functions and offices will be registered and, if
necessary, published in the relevant official registers, where required.







--------------------------------------------------------------------------------




§ 9
Trade and Business Secrets; Confidentiality


Mr. Heidloff shall keep confidential all internal procedures, which he gained
knowledge of, especially trade and business secrets, even after leaving the
Company. Furthermore, Mr. Heidloff will maintain confidentiality about the
contents of this agreement. This does not apply, if he is legally obliged to
provide information or if providing of information to the competent authorities
is necessary because of fiscal or social security law reasons, or to protect
entitlements in a court of law, or if the information is necessary for legal
counselling.


§ 10
Business and Work Documents as well as Work Equipment
At the latest on the Termination Date, Mr. Heidloff will return all objects,
data carriers, materials, business and work documents, as well as copies, if
any, which relate to the business operation of the Company or associated
companies and have been given to him by the Company or third parties.
Any right to withhold (Zurückbehaltungsrecht) shall be excluded.


§ 11
Company car


At the latest on the Termination Date, Mr. Heidloff will return his company car
and all accessories to the leasing company. Until then, Mr. Heidloff is allowed
to use the company car at unchanged terms and conditions.


§ 12
Reference (Certificate)
At his request, the Company will provide Mr. Heidloff with a favorable and
qualified certificate without undue delay. The reference will be signed by the
chairman of the Supervisory Board.


§ 13
Insurances


The insurances concluded by the Company in favor of Mr. Heidloff respective his
relatives in accordance with sec. 7 of the employment agreement will be
terminated upon Termination Date. Differing from the foregoing, the Company
commits itself, to maintain the protection of the of the existing or a – in
scope and amount – comparable D&O Insurance for a 10 year period after the
Termination Date, which comprises Mr. Heidloff’s entire activity for the
Company.

§ 14
Communication


A statement regarding Mr. Heidloff’s withdrawal from the Company’s services will
be published in the company and to the public. This statement is attached to
this contract as Annex 2. The Company will ensure, that the Diebold Nixdorf Inc.
will communicate the withdrawal of Mr. Heidloff in the same way. The Company
will ensure that no differing statements are made by the Company.


§ 15
Settlement Clause


To the knowledge of the Supervisory Board there is no indication regarding a
breach of duty by Mr. Heidloff. Furthermore, the Supervisory Board does not know
about any other reasons why the discharge for the business year 2016/2017 would
have to be refused. If legally permissible, the Supervisory Board will propose
the granting of the discharge to the general meeting.
The Parties agree, that as far as legally permissible, by fulfillment of this
agreement all mutual claims resolution from the service agreement (irrespective
of their nature but subject to discharge being granted) as well as





--------------------------------------------------------------------------------




claims potentially arising due to the termination, shall be deemed finally
satisfied and settled. Especially claims for the continuation of the service
agreement can no longer be asserted.


§ 16
Information, Inspection Rights


Mr. Heidloff agrees to be available to provide information to the Company also
after the Termination Date and to support the company in a possible lawsuit, in
particular in a possible “Spruchverfahren”, against reimbursement of reasonable
expenses.


The Company will allow Mr. Heidloff the inspection of documents and, if
necessary, provide copies even after the Termination Date for the purpose of
protection of his legitimate interests and for the purpose of defense against
claims, which are asserted against him regarding his activity as a member of the
Management Board.


§ 17
Information


Mr. Heidloff confirms that he was given sufficient time to reconsider this
agreement before signing and that he understands its content.


§ 18
Severability Clause


Should individual terms of this agreement be ineffective or lose their
effectiveness due to later circumstances or should a loophole emerge in this
agreement, the legal effectiveness of the other provisions is not affected. The
invalid contractual provision shall be replaced or the loophole filled by mutual
agreement by the Parties of an appropriate provision which comes as close as
possible to what the Parties would have agreed, had they considered the point.
Amendments and supplements to this agreement shall only made in writing only.
This does not apply to individual agreements, which are entered into by the
Parties after the conclusion of this agreement.


Paderborn, February 15, 2017
 
Paderborn, February 16, 2017
 
 
 
 
 
 
/s/ Alexander Dibelius
 
/s/ Eckard Heidloff
Chairman of the Supervisory Board
 
Eckard Heidloff
of Diebold Nixdorf AG
 
 








--------------------------------------------------------------------------------






Annex 1


Agreement regarding the Termination of the Management Board Appointment


Between


Diebold Nixdorf AG, Heinz-Nixdorf-Ring 1, 33106 Paderborn, represented by the
supervisory board, in turn represented by its chairman Dr. Alexander Dibelius


- hereinafter referred to as “Company” -


and


Mr. Eckard Heidloff, Thorenknick 55a, 33100 Paderborn


Mr. Heidloff’s appointment as Member of the Management Board, as well as his
appointment as Chairman of the Management Board of Diebold Nixdorf AG,
registered with the Commercial Register (Handelsregister) of the local court of
Paderborn (Amtsgericht Paderborn), under HRB 3507, is terminated by mutual
agreement effective March 31, 2017.




Paderborn, February 15, 2017
 
Paderborn, February 16, 2017
 
 
 
 
 
 
/s/ Alexander Dibelius
 
/s/ Eckard Heidloff
Chairman of the Supervisory Board
 
Eckard Heidloff
of Diebold Nixdorf AG
 
 












--------------------------------------------------------------------------------






Annex 2
Public disclosure of an inside information according to Article 17 para. 1 of
the Regulation (EU) No 596/2014 on market abuse (market abuse regulation – MAR)
Diebold Nixdorf Aktiengesellschaft: Changes in composition of Management Board
(Vorstand) and Supervisory Board (Aufsichtsrat)
Paderborn, 16 February 2017
Following the legal prerequisites for the registration of the domination and
profit and loss transfer agreement having been fulfilled and the agreement been
registered on 14 February 2017, the Chairman of the Management Board of Diebold
Nixdorf AG, Eckard Heidloff (60), today agreed with the Supervisory Board to
discontinue his engagement with the company effective as of 31 March 2017. Half
a year after the business combination with the US corporation Diebold, Heidloff
thereby also resigns from his position as President of the new business Diebold
Nixdorf.


“Eckard Heidloff has promoted the transition of his company in a leading
position through many periods of changes. He can look back to an extraordinary
successful record of his work. On behalf of the Supervisory Board, I express to
him my special thanks and my high appreciation of the work performed”,
emphasised the Chairman of the Supervisory Board of Diebold Nixdorf AG, Dr.
Alexander Dibelius.


As Heidloff’s successor the Supervisory Board of Diebold Nixdorf AG has
appointed the former Deputy Chairman of the Management Board and Chief Financial
Officer Dr. Jürgen Wunram (58). “Jürgen Wunram is the ideal successor and deeply
familiar with all matters of the business operations”, Alexander Dibelius
continued.


“With the effectiveness of the domination and profit and loss transfer
agreement, another crucial step was taken towards the combination to a new
strong undertaking in our industry. It is a very good occasion for transferring
my responsibilities to Jürgen Wunram”, explained Eckard Heidloff. Jürgen Wunram
is working for Diebold Nixdorf AG since 2007 and has substantially contributed
to the shaping of the company during this time. In the combined undertaking
Diebold Nixdorf, Jürgen Wunram will join the CEO, Andy Mattes, as the second
operationally responsible executive in the Board of Directors of Diebold Nixdorf
Inc.


Successor of Jürgen Wunram as chief financial officer will be Christopher
Chapman, who will take this role in addition to his office as CFO of Diebold
Nixdorf Inc. with effect as of 1 April 2017 and who will, for this purpose,
resign as a member of the Supervisory Board. Rainer Pfeil, currently Senior Vice
President Human Resources of Diebold Nixdorf AG, will be Heidloff’s successor in
his capacity as Labour Director, effective 1 April 2017. Alan Kerr and Stefan
Merz, who were appointed to the Management Board with effect of 1 October 2016,
will resign from their respective positions with effect as of 31 March 2017. In
light of this and together with Mr. Heyden and Dr. Näher the Management Board
will, in future, consist of five members. The company will propose to the
competent local court to appoint Stefan Merz (responsible for strategic
development at Diebold Nixdorf Inc.) as successor of Christopher Chapman as
member of the Supervisory Board of Diebold Nixdorf AG.





--------------------------------------------------------------------------------




Responsible person: Andreas Bruck
Diebold Nixdorf Aktiengesellschaft
Vice President Corporate Communications/Leiter Unternehmenskommunikation


Heinz-Nixdorf-Ring 1
33106 Paderborn Deutschland / Germany Tel. +49 5251 693 5200
Fax +49 5251 693 77 5200
Email: andreas.bruck@dieboldnixdorf.com



